570 So. 2d 1014 (1990)
J.C. GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 90-192.
District Court of Appeal of Florida, Fifth District.
October 18, 1990.
On Motion for Rehearing and Certification December 6, 1990.
*1015 James B. Gibson, Public Defender, and Glen P. Gifford, Michael S. Becker, Asst. Public Defenders, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Bonnie Jean Parrish, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
AFFIRMED based on the authority of Walker v. State, 546 So. 2d 764 (Fla. 5th DCA 1989).
DAUKSCH, COBB and HARRIS, JJ., concur.

UPON MOTION FOR REHEARING AND REQUEST FOR CERTIFICATION
PER CURIAM.
Appellant has requested this court to certify to the Supreme Court of Florida the following question as being of great public importance:
DO FLORIDA'S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED WHILE UNDER LEGAL CONSTRAINT?
We so certify.
DAUKSCH, COBB and HARRIS, JJ., concur.